Citation Nr: 9910800	
Decision Date: 04/19/99    Archive Date: 04/30/99

DOCKET NO.  97-16 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for lumbosacral 
strain, with asymmetrical muscle masses, lower dorsal and 
upper lumbar spine, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to June 
1973.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in November 1997, it was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, for additional development.  The case 
is now before the Board for final appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's service-connected lumbosacral strain has 
been shown to result in spasms and some loss of lateral spine 
motion.  


CONCLUSION OF LAW

The schedular criteria for a 20 percent evaluation for 
lumbosacral strain, with asymmetrical muscle masses, lower 
dorsal and upper lumbar spine, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Code 5295 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that the RO was incorrect in 
not granting the benefit sought on appeal.  The veteran 
maintains, in substance, that the current evaluation assigned 
for his lumbosacral strain, with asymmetrical muscle masses, 
lower dorsal and upper lumbar spine, does not adequately 
reflect the severity of that disability.  He contends that 
this disability results in pain on use and muscle spasms.  
Therefore, a favorable determination has been requested.

As a preliminary matter, the Board finds that the veteran's 
claim for an increased evaluation for lumbosacral strain, 
with asymmetrical muscle masses, lower dorsal and upper 
lumbar spine, is plausible and thus well-grounded within the 
meaning of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 
2 Vet. App. 629 (1992) (a claim of entitlement to an 
increased evaluation for a service-connected disability 
generally is a well-grounded claim). The Board is satisfied 
that all relevant evidence has been obtained with respect to 
this claim and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by statute.  Private and VA treatment records have been 
obtained, and the veteran has been provided a VA examination 
and an opportunity to identify all health care providers who 
have treated him for the claimed disability. 

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran's low back disability is evaluated as lumbosacral 
strain.  Under the Rating Schedule, lumbosacral strain with 
characteristic pain on motion warrants a 10 percent 
evaluation.  Lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position, warrants a 20 percent evaluation.  A 40 
percent evaluation is warranted by severe lumbosacral strain, 
with listing of the whole spine to the opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  Diagnostic Code 5295.

Mild intervertebral disc syndrome warrants a 10 percent 
evaluation.  Moderate intervertebral disc syndrome, with 
recurrent attacks, warrants a 20 percent evaluation.  Severe 
intervertebral disc syndrome, with recurring attacks with 
intermittent relief, warrants a 40 percent evaluation.  
Diagnostic Code 5293.  

Traumatic or degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the diagnostic codes, an evaluation 
of 10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion.  
Diagnostic Code 5003.  In this regard, slight limitation of 
motion of the lumbar spine warrants a 10 percent evaluation.  
Moderate limitation of motion warrants a 20 percent 
evaluation.  Diagnostic Code 5292.  

Further, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Historically, a September 1973 rating decision granted the 
veteran service connection for lumbosacral strain, with 
asymmetrical muscle masses, lower dorsal and upper lumbar 
spine.  The evaluation was 10 percent, effective June 1973.  
The rating decision remarked that the veteran's separation 
medical examination found asymmetrical muscle masses in the 
lumbar area, right and left with bilateral lumbosacral muscle 
spasm.  A current VA examination report confirmed a muscle 
deformity and provided that the veteran complained of pain on 
palpation.

The December 1996 rating decision on appeal denied an 
increased evaluation for the veteran's lumbosacral strain.  
Pertinent medical evidence considered at that time included 
medical records from the Westville Correctional Institute 
showing various complaints of chronic back pain and spasms in 
1993.  In addition, records from the Lakeland Medical Center 
show that a June 1996 MRI found that the veteran had a mild 
discogenic change at the L5-S1 level, with no evidence of 
neural compromise.  The veteran had complained of increasing 
back pain in March and April of that year. 

Evidence received after the rating decision on appeal 
includes additional records from the Lakeland Medical Center.  
In 1996, the veteran variously complained of low back pain, 
sought refills for pain medications, and sought an injection 
for low back pain.  In July 1998, the veteran sought 
treatment at the Lakeland Medical Center's Pain Center, 
complaining of low back pain and reporting the use of a TENS 
unit.  There were no radicular signs in the low back, and 
range of motion of the lumbar spine was normal, with slight 
restriction on flexion.  There was diminished sensation over 
the entire left lower extremity and some left-sided lower 
lumbar tenderness.  The clinical impression was mechanical 
low back pain, secondary to possible early degenerative joint 
disease of the lumbar spine.  

An August 1996 report from Cedarwood Medical Center indicates 
that a June 1996 MRI of the veteran was unremarkable.  
Chiropractic treatment had been helpful.  The report provided 
an impression of musculoskeletal low back pain and noted that 
a neurological examination was essentially normal.  The plan 
was to increase the veteran's Elavil.  

Medical records from Richard Oberheu, M.D., show that the 
veteran complained of low back pain and received chiropractic 
treatment from July 1997 to January 1998.

A January 1998 report from Watervliet Hospital shows that the 
veteran underwent about three weeks of physical therapy of 
the lumbar and cervical spine.  The veteran complained of 
chronic low back pain, and the goal of treatment was to 
reduce this pain.  The veteran's prior level of function was 
that his job as an independent living specialist required 
increased sitting due to computer work, excess driving and 
desk work.  

Regarding VA medical records, VA outpatient medical records 
show that the veteran complained of low back pain radiating 
to the left neck, with significant muscle spasms, in December 
1997.  It was noted that the veteran could heel and toe walk 
without discomfort.  Radiographic examination of the 
lumbosacral spine was normal.  The diagnosis was chronic back 
pain.  The veteran continued to complain of low back pain in 
January 1998, and was prescribed Naprosyn.  In February 1998, 
an EMG found no increased activity at the veteran's lumbar 
spine.  The veteran complained of intermittent low back pain 
again in April 1998.  On physical examination, there was 
local tenderness to palpation over the lumbar sacral area, 
with no significant pain radiating to the extremities.  The 
opinion was osteoarthritis of the low back.  

In connection with the November 1997 remand, the veteran was 
provided a VA examination in June 1998, during which he 
complained of pain, stiffness and fatigability.  The veteran 
said that he took Fiorinal twice a week, and Motrin as needed 
but not on a regular basis.  The veteran was noted to be 
employed.  Driving, sitting and bending caused back pain, as 
did damp/wet weather.  His impairment was estimated to be 
minimal and he worked full-time.  Forward flexion was to 80 
degrees, extension was to 30 degrees, lateral flexion was to 
40 degrees and rotation was to 30 degrees.  The examiner 
opined that it was highly unlikely that the veteran's flare-
ups caused significant reduction in his range of motion.  
Describing objective evidence of painful motion spasm, 
tenderness, etc., the examiner stated that the veteran's pain 
was primarily in the right paravertebral muscle area with 
some of the left paravertebral in the nature of spasm.  There 
was no weakness, and slight tenderness to moderate tenderness 
was noted.  There were no neurological abnormalities found.  
The diagnosis was mechanical back pain syndrome.  The 
examiner additionally noted that there were some muscle 
spasms, particularly of the right paravertebral muscle with 
some tenderness.  However, there was no ongoing radiculopathy 
or spinal stenosis.  The veteran was well-built and his 
muscles showed no atrophy in the lower extremities.  The 
examiner further opined that pain during flare-ups would 
result in minimal limitation of functional ability.  The 
veteran did have some muscle spasms, but the range of motion 
of the lumbosacral itself was not significantly diminished.  
The veteran might have some mild fatigability, but had no 
incoordination.  The examiner agreed with a neurologist that 
the veteran had chronic muscle pain and skeletal pain, but 
there was no evidence of disk disease, no evidence of spinal 
stenosis, and no evidence of radiculopathy at that time.  

The Board finds that the objective medical evidence of record 
does not warrant an increased evaluation for the veteran's 
service-connected low back disability based on limitation of 
motion.  The veteran's various ranges of motion of the 
lumbosacral spine were shown to be only slightly limited 
during a VA examination in June 1998, with no discomfort 
noted.  Physical examination conducted in July 1998 at 
Lakeland Medical Center found the veteran's range of motion 
to be normal, with only slight restriction on flexion.  
Consequently, moderate limitation of motion of the lumbar 
spine has not been shown, and an increased evaluation for 
limitation of motion of the lumbar spine is not warranted 
under Diagnostic Code 5292.  

The Board also finds that the objective medical evidence of 
record does not warrant an increased evaluation for the 
veteran's service-connected low back disability based on 
intervertebral disc syndrome.  While there is evidence of 
spasms and tenderness, private and VA records specifically 
point out the lack of disk disease, spinal stenosis, 
radiculopathy, neural compromise or neural abnormalities.  
Accordingly, a higher evaluation for intervertebral disc 
syndrome is not warranted under Diagnostic Code 5293.

However, the Board does find that the objective evidence of 
record does warrant a 20 percent evaluation for lumbosacral 
strain.  In July 1998, slight limitation of flexion was 
objectively noted.  The veteran complained of spasms in 1993 
and 1997, and such complaints are supported by objective 
findings of spasms during a July 1998 examination.  
Accordingly, the Board finds that the veteran's low back 
disability more nearly approximates the criteria required for 
a 20 percent evaluation, and an increased evaluation is 
warranted under Diagnostic Code 5295.  38 C.F.R. § 4.7.  

The Board has considered but denied a 40 percent evaluation 
for lumbosacral strain under Diagnostic Code 5295.  There is 
no evidence of listing of the spine, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, narrowing or irregularity of joint space, or 
abnormal mobility on forced motion.  Accordingly, a 40 
percent evaluation for lumbosacral strain is not warranted.  

The Board recognizes the veteran's many complaints of 
continuing low back pain, along with his need for 
prescription medicine for pain.  However, this pain is 
appropriately contemplated by the veteran's 20 percent 
evaluation for lumbosacral strain, which considers his pain, 
spasm and tenderness.  38 C.F.R. § 4.71a, Diagnostic Code 
5295.  The most recent VA examination report shows that pain 
during flare-ups would result in only minimal limitation of 
functional ability, that range of motion of the lumbosacral 
spine was not significantly diminished, and that although 
there might be some mild fatigability there was no 
incoordination.  The veteran has submitted no evidence, such 
as personnel records showing medical absences or 
unsatisfactory performance, to indicate that his lower back 
impairs his job performance.  Therefore the Board concludes 
that the veteran's back disability is correctly evaluated as 
20 percent disabling, and a higher evaluation under sections 
4.40, 4.45 or 4.59 is not warranted.  See Johnson v. Brown, 9 
Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. at 202.

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 (1998) only 
in cases where the issue is expressly raised by the claimant 
or the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, entitlement to an extraschedular rating has been denied 
by the RO.  The veteran has not complained of losing job time 
due to any lumbosacral symptoms, and the record does not 
contain objective evidence showing lost employment, 
employment lost to illness, or prolonged or frequent 
hospitalizations due to manifestations of the disability at 
issue.  As such, the record before the Board does not contain 
evidence of "exceptional or unusual" circumstances that 
would preclude the use of the regular rating schedule. Based 
on this information, the Board finds that the RO did not err 
in failing to refer this claim to the Director of the 
Compensation and Pension Service for an initial 
determination.  See Floyd v. Brown, 9 Vet. App. 88, 95 
(1996).











ORDER

Subject to the provisions governing the award of monetary 
benefits, a 20 percent evaluation is granted for lumbosacral 
strain, with asymmetrical muscle masses, lower dorsal and 
upper lumbar spine.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

